United States Court of Appeals
                                                                              Fifth Circuit

          IN THE UNITED STATES COURT OF APPEALS I L E D
                                               F
                   FOR THE FIFTH CIRCUIT    December 12, 2007

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                 No. 07-50897
                              Conference Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

CARLOS ANGEL GUZMAN-MARTINEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:07-CR-338-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Carlos Angel Guzman-
Martinez raises arguments that are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a
penalty provision and not a separate criminal offense.           United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug.
28, 2007) (No. 07-6202). The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.